Higbee, J. This suit was commenced before a justice of the peace, and appealed to the County Court of McLean county, where it was tried, and a judgment rendered against appellant, from which he prosecutes an appeal to this court. ' . On the 20th day of September, 1876, Mrs. Haney Warford held a note then due on Fred Mechling and four others for some four hundred dollars, which was called “ the lodge note.” Appellant, Loveless, was acting as agent for Mrs. Warford, and on that day Mechling paid him to apply on the note twenty-six dollars, and took from him the following receipt: “Sept. 20, 1876. “ Beceived of F. Mechling, twenty-six dollars, to be applied on lodge note held by Haney Warford. “ D. Loveless, for Haney Warford.” The agent, Loveless, offered at the time of the payment, to credit the same on the note, but Mechling requested him not to do so, but to give him a receipt instead. He said he did not want the credit to appear on the note, as he wanted others to pay their part, and if suit was brought on the note, he could produce the receipt and get the proper credit then. Afterwards, Mrs. Warford sued the note, and obtained judgment against Mechling and the other makers, Mechling offering no defense. On the same day that Loveless received the money from Mechling, he paid it over to Mrs. Warford, and took from her the following receipt therefor: “ Saybrook, Ill. Sept 20, 1876. “ Received of Daniel Loveless, twenty-six dollars ($26), in money, paid by F. Mechling on lodge note. “ FTarcy Warford.” There is evidence in the record tending to show that Loveless afterwards promised to pay the twenty-six dollars to the plaintiff below, in case it had not'been credited in the judgment. This evidence did not authorize the judgment against appellant. He was the agent of Mrs. Warford, to whom the debt was owing, and that fact was known to Mechling when he made the payment. The receipt did not (as is argued), make him responsible personally for the application of the money. It stated the purpose for which the money was received and the demand on which,it was to be applied, but it contained no agreement on the part of the agent to see that the credit was made. When appellant had paid the money to Mrs. Warford to be applied on the note, he had performed his whole duty, and when suit was brought against the makers of the note, it was the duty of Mechling, who was a party to it, if he desired the credit, to produce his receipt and prove the payment. Loveless was neither morally nor legally bound to make the defense for him. If the demand sued for in this case was due to appellee from any one, it was Mrs. Warford who owed it, and not Loveless, her agent, and any promise on his part to pay it without a new consideration to him, would be a promise to pay the debt of another, and therefore within the Statute of Frauds, and void. For these reasons the judgment is reversed. Judgment reversed.